EXHIBIT 10.2

 

 

NEITHER THIS NOTE NOR THE COMMON STOCK INTO WHICH IT MAY BE CONVERTED HAS BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS, AND NEITHER MAY BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS SO
REGISTERED OR UNLESS SOLD PURSUANT TO AN EXEMPTION THEREFROM.

 

10% ORIGINAL ISSUE DISCOUNT CONVERTIBLE

SECURED PROMISSORY NOTE AND GUARANTEE

 

March 29, 2017 (the “Effective Date”)

 

FOR VALUE RECEIVED, Biotech Products Services and Research, Inc., a Nevada
corporation (the “Maker”), with principal executive offices located at 4045
Sheridan Avenue, Suite 239 Miami, FL33140, hereby promises to pay to the order
of Agent (the “Agent” and the “Payee”) for and on behalf of the Lenders (as
defined below), the principal amount set out on the grid attached to this 10%
Original Issue Discount Convertible Secure Promissory Note and Guarantee Note
the (“Note”), not to exceed ONE MILLION SIX HUNDRED SIXTY-SIX THOUSAND SIX
HUNDRED SIXTY-SEVEN DOLLARS ($1,666,667), or, if less, the aggregate unpaid
principal amount corresponding to all tranche payments (the “Tranche Payments”
and each a “Tranche Payment”) made to the Maker by Payee (each a “Tranche”)
together with interest, in each case in the manner described herein (as further
described in that certain Securities Purchase Agreement, dated March 29, 2017
(the “SPA”), by and among Maker, Agent, Ian Bothwell (“Bothwell”), and Dr. Bruce
Werber (“Werber”; Bothwell and Werber, collectively referred to herein as the
“Other Lenders”). For the avoidance of doubt, (i) the Lenders (as defined below)
may loan the Maker up to aggregate Tranche Payments of ONE MILLION FIVE HUNDRED
THOUSAND DOLLARS ($1,500,000), and the Lenders (as defined below) shall be
repaid by Maker an aggregate principal amount corresponding to the aggregate
Tranche Payments made to the Maker, plus a ten percent (10%) original issue
discount, i.e., the Lenders (as defined below) shall be repaid the aggregate
Tranche Payments made to Maker divided by (0.90); and (ii), thus, if the Lenders
made aggregate Tranche Payments of ONE MILLION FIVE HUNDRED THOUSAND DOLLARS
($1,500,000) to Maker, then Maker shall repay the Lenders an aggregate principal
amount of ONE MILLION SIX HUNDRED SIXTY-SIX THOUSAND SIX HUNDRED SIXTY-SEVEN
DOLLARS ($1,666,667). Capitalized terms not otherwise defined herein or in Annex
A shall have the meanings set forth in the SPA.

 

The lenders under this Note are listed in Appendix A hereto (the “Lenders”) and
have authorized the Agent to act for and on their behalf in respect of all
matters related to this Note. Maker hereby agrees and acknowledges that Other
Lenders have granted Agent such authority and that all Lenders have agreed to
the terms and conditions of this Note. Notwithstanding anything to the contrary
contained herein, Maker and Non-Agent Lenders hereby agree that Agent shall not
be liable to the Other Lenders for any obligations under this Note and further,
that Agent shall not be liable to Maker for any Tranche Payments due to Maker by
the Other Lenders.

 

  1

 



 

1. Draw Downs.

 



 

(a) General.



 



 

(i) The Lenders may loan to Maker an aggregate of up to $1,500,000 in Tranche
Payments corresponding to an aggregate of up to $1,666,667 in principal amount
due under this Note. Subsequent to the second Tranche, in the event that any
Lender does not participate in a requested Tranche as described in Section
1(a)(ii), the remaining Lenders who desire to participate in such Tranche (the
“Participating Lenders”) shall have the right to participate in such Tranche in
an amount up to one hundred percent (100%) of the entire Tranche. In the event
that Participating Lenders do not collectively loan 100% of the desired Tranche
amount, then the Maker shall be permitted to request from any Person the
remaining amount, so long as such Person(s) agree to execute the SPA, this Note,
and the other Transaction Documents (and further, Maker and Lenders agree to
amend the SPA, this Note, and the other Transaction Documents, to reflect such
funding by the other Person(s)). Notwithstanding the foregoing, (i) the
Participating Lenders shall have at least five (5) days prior to the closing of
such Tranche to notify the Maker as to whether the Participating Lenders,
collectively, will loan one hundred percent (100%) of the desired amount, and
(ii) Maker may only be entitled to request from any Person the remaining desired
amount of such Tranche upon the six (6)-month anniversary of the Effective Date
and so long as there are no Events of Default. Additionally, the Lenders shall
not be required to fund any Tranches subsequent to the Initial Tranche (as
defined below) if: (i) the Maker, its Subsidiaries, or any of the directors or
officers of the Maker or its Subsidiaries commit fraud; (ii) the Maker or its
Subsidiaries breach any representation, warranty, or covenant contained in this
Note or any other Transaction Documents (subject to the cure periods, if any,
set forth in the applicable Transaction Document); or (iii) if there is an Event
of Default.

 

 

 

 

(ii) The initial Tranche of $475,000 (“Initial Tranche”) will be immediately
available to the Maker, subject to the satisfaction of all required conditions
hereunder. The second Tranche will be made available to the Maker in the
corresponding dollar amounts set forth on the Schedule of Tranches attached
hereto as Exhibit A (the “Schedule of Tranches”) and as set forth in Section
1(b). Each additional Tranche desired by Maker shall be requested in writing
(the “Notice of Tranche Request”) to Agent. A Notice of Tranche Request shall
contain the following information, certified by an authorized office of Maker:
(i) the requested amount of the Tranche Payment; (ii) all conditions to funding
set forth in this Note and in the SPA have been satisfied by Maker; (iii)
neither Maker nor its Subsidiaries are in breach of any representation, warranty
or covenant contained in this Not or any other Transaction Documents; and (iv)
there is no Event of Default. Subsequent to the second Tranche, upon Agent’s
receipt of a Notice of Tranche Request, and Agent’s acknowledgment of such
receipt (the “Funding Request Date”), the Agent shall have the option to make
the Tranche Payment to Maker within five (5) Business Days following the Funding
Request Date.







 

 

 

 

(iii) The Maker hereby authorizes the Payee to endorse on the Schedule of
Tranches annexed to this Note all Tranches made to the Maker and all payments of
principal amounts in respect of such Tranches, which endorsements shall, in the
absence of manifest error, be conclusive as to the outstanding principal amount
of all Tranches and the specific amounts funded by each Lender; provided,
however, that the failure to make such notation with respect to any Tranche or
payment shall not limit or otherwise affect the obligations of the Maker under
this Note or the rights of each Lender.

 

 

 

 

(iv) In connection with the foregoing, the Agent and the Lenders agree that each
Tranche Payment made hereunder shall be made via wire transfer to an account
designated by Maker (and provided to each Lender) on or prior to the date of
such advance. However, each Lender’s respective portion of a Tranche Payment
shall be wired by each Lender separately to Maker.



  



  2

   



 



 

(b) Funding of the Initial Tranche and the Second Tranche. The Initial Tranche
and the second Tranche will be for an aggregate loan of up to $600,000 (subject
to adjustment as described herein) in Tranche Payments corresponding to an
aggregate of $666,666.67 in principal amount due to Lenders. The Tranche
Payments of each Lender for each of the Initial Tranche through the second
Tranche is set forth on the Schedule of Tranches attached hereto as Exhibit A.
As set forth in Section 1(a)(ii), the Initial Tranche will be immediately
available to the Maker, subject to the satisfaction of all required conditions
hereunder. The second Tranche Payment will be for $125,000 and will be loaned to
the Maker on July 15, 2017, and subject to the conditions described in Section
1(a)(i). Additionally, Maker shall provide Agent the information required in
Notice of Tranche Notice. Notwithstanding anything to the contrary contained in
this Section 1(b), the Maker and the Lenders acknowledge and agree that $300,000
of the Tranche Payment of the initial Tranche will be loaned through the
rollover of loans by the Other Lenders prior to the Effective Date.



 

2. Payments of Principal. Subject to the acceleration provisions of Section 11
or the prepayment provisions of Section 4, all unpaid principal, fees and
accrued and unpaid interest shall be due and payable in full on the first (1st)
anniversary of the Effective Date (the “Maturity Date”). For the avoidance of
doubt, such amounts are due on the Maturity Date regardless of when any Tranche
Payment was made to Maker.

 

3. Interest. The unpaid principal amount of this Note shall accrue interest on
the basis of a 365 day year at ten percent (10%) per annum, provided that upon
the occurrence and during the continuance of an Event of Default the outstanding
principal amount of this Note at the Mandatory Default Amount, and any accrued
and unpaid interest and all other overdue amounts shall each bear interest until
paid at the stated rate plus an additional eight percent (8%) per annum, i.e.,
eighteen percent (18%) per annum (the “Default Interest Rate”). Additionally, in
the event that the price of the Common Stock falls below $0.0125 on the
applicable Trading Market for three (3) consecutive Trading Days, then this Note
shall accrue interest on the basis of a 365 day year at the Default Interest
Rate. Accrued interest shall be payable (a) upon the payment or prepayment of
any principal owing under this Note (but only on the principal amount so paid or
prepaid), (b) commencing on June 30, 2017, and continuing on the last Business
Day of each subsequent calendar quarter, and (c) on the Maturity Date. In the
event of a conversion of this Note prior to the Maturity Date pursuant to the
terms set forth in Section 6, all accrued and unpaid interest shall be added to
the principal amount being converted as of the date of conversion to determine
the amount of securities into which this Note shall be converted.

 

  3

 



 

4. Prepayments. At any time upon five (5) days’ notice written notice to Lenders
(a “Prepayment Notice”), Maker may prepay any portion of the principal amount of
this Note, including accrued and unpaid interest (the “Prepayment Amount”). If
Maker exercises its right to prepay the Note, Maker shall within three (3) days
after such five-day period (the “Prepayment Period”), make payment to the
Lenders of an amount in cash equal to the sum of the then outstanding principal
amount of this Note that it desires to prepay, as follows:

 

(a) At any time within the first sixty (30) days of the Effective Date, but
subject to the Lenders’ conversion rights set forth herein, the Maker may prepay
Lenders an amount in cash equal to the Prepayment Amount multiplied by 120%.

 

(b) At any time between the sixty-first (61st) and one hundred twentieth (120th)
day after the Effective Date, but subject to the Lenders’ conversion rights set
forth herein, the Maker may prepay Lenders an amount in cash equal to the
Prepayment Amount multiplied by 125%.

 

(c) At any time between the one hundred twenty-first (121st) and one hundred
eightieth (180th) day after the Effective Date, but subject to the Lenders’
conversion rights set forth herein, the Maker may prepay Lenders an amount in
cash equal to the Prepayment Amount multiplied by 130%.

 

(d) At any time after the one hundred eightieth (180th) day after the Effective
Date, but subject to the Lenders’ conversion rights set forth herein, the Maker
may prepay Lenders an amount in cash equal to the Prepayment Amount multiplied
by 140%.

 

If Maker does not make such payment within the relevant Prepayment Period, it
shall be required to deliver a new Prepayment Notice, and repeat the procedures
set forth in this Section 4, prior to prepaying any portion of this Note.
Lenders may continue to convert the Note from the date of their respective
receipt of any Prepayment Notice until the beginning of the Prepayment Period.
In the event that the Maker prepays only a portion of the principal amount and
accrued and unpaid interest due hereunder, the prepayment shall be applied first
to the amounts due on the most recently funded Tranche to date, and thereafter
each Tranche that preceded the most recently funded Tranche. For example, if
four (4) tranches were funded to date, but only three (3) Tranches were being
prepaid within the Prepayment Period, then the fourth (4th) Tranche would be
prepaid first, the third (3rd) Tranche would be prepaid second, and the second
(2nd) Tranche would be prepaid third; thus, the Initial Tranche would not be
prepaid. Additionally, immediately upon the consummation of an event
constituting a Change of Control, the Maker shall repay all unpaid principal at
150% of the principal amount outstanding plus all accrued and unpaid interest
thereon and all other amounts hereunder (the “Change of Control Prepayment
Amount”). In the event that Maker desires to pay to Lenders a Prepayment Amount
or is required to pay a Change of Control Prepayment Amount, and there is an
existing Event of Default, Maker shall prepay the Prepayment Amount to Lenders
set forth in clauses (a)-(d) above, or if applicable, the Change of Control
Prepayment Amount, multiplied by the Mandatory Default Amount

 

  4

 



 

5. Payment Terms. All payments of principal and interest due under this Note
shall be made by Maker to Lenders and shall be paid in cash in immediately
available funds in lawful money of the United States by wire transfer to the
bank account designated by each Lender in writing from time to time, or subject
to Section 6, in shares of Common Stock. All payments under this Note shall be
made without withholding, defense, set-off, counterclaim or deduction. Payments
and prepayments made to the Lenders by the Maker hereunder shall be applied
first to expenses recoverable under Section 17, then accrued interest and then
to principal. If the due date of any payment under this Note would otherwise
fall on a day that is not a Business Day, such due date shall be extended to the
next succeeding Business Day, and interest shall be payable on any principal so
extended for the period of such extension.

 

6. Conversion.

 

(a) Optional Conversion. At any time after the six (6) month anniversary of the
Effective Date until this Note is no longer outstanding, any outstanding
principal portion of this Note shall be convertible, in whole or in part, into
shares of Common Stock at the option of each Lender (subject to the conversion
limitations set forth in Section 6(d) hereof). Any Lender shall effect
conversions by delivering to the Company a Notice of Conversion, the form of
which is attached hereto as Exhibit B (each, a “Notice of Conversion”),
specifying therein the principal amount of this Note to be converted and the
date on which such conversion shall be effected (such date, the “Conversion
Date”). If no Conversion Date is specified in a Notice of Conversion, the
Conversion Date shall be the date that such Notice of Conversion is deemed
delivered hereunder. No ink-original Notice of Conversion shall be required, nor
shall any medallion guarantee (or other type of guarantee or notarization) of
any Notice of Conversion form be required by the Company.To effect conversions
hereunder, the requesting Lender shall not be required to physically surrender
this Note to the Company unless the entire principal amount of this Note, plus
all accrued and unpaid interest thereon, has been so converted. Conversions
hereunder shall have the effect of lowering the outstanding principal amount of
this Note in an amount equal to the applicable conversion. Lenders and Maker
shall maintain records showing the principal amount(s) converted and the date of
such conversion(s). The Maker may deliver an objection to any Notice of
Conversion within one (1) Business Day of delivery of such Notice of Conversion.
In the event of any dispute or discrepancy, the records of the Payee shall be
controlling and determinative in the absence of manifest error.Notwithstanding
anything to the contrary contained herein, the Other Lenders shall not be
permitted to convert any amount due under this Note until Agent is repaid
(whether in cash or in Common Stock) all amounts (including without limitation,
principal and interest) due to it by Maker under this Note (the “Other Lenders’
Conversion Period”). For the avoidance of doubt, each Lender may only convert
the portion of this Note that relates to each Lender’s specific contribution to
any Tranche Payment (e.g., if a specific Lender made aggregate Tranche Payments
of $500,000, which corresponds to a principal amount of $555,555.56, then such
Lender may only convert a principal amount of up to $555,555.56, (plus all
accrued and unpaid interest and any other amounts due hereunder).

 

  5

 



 

(b) Conversion Price. The conversion price in effect on any Conversion Date
shall be equal to the lower of (i) $0.15 (the “Fixed Conversion Price”), and
(ii) sixty percent (60%) of the lowest daily VWAP in the twenty (20) Trading
Days prior to the Conversion Date (the “Variable Conversion Price”, and together
with the Fixed Conversion Price, the “Conversion Price”). All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination, reclassification or similar transaction that proportionately
decreases or increases the Common Stock during such measuring period. Nothing
herein shall limit a Payee’s right to pursue actual damages or declare an Event
of Default pursuant to Section 6 hereof and the Payee shall have the right to
pursue all remedies available to it hereunder, at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.
The exercise of any such rights shall not prohibit the Payee from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.
Notwithstanding anything to the contrary contained in this Section 6(b), upon
the commencement of the Other Lenders’ Conversion Period the Other Lenders shall
be entitled to a one (1)-time reset of the Fixed Conversion Price equal to the
lowest Conversion Price utilized by the Agent by the time of commencement of the
Other Lenders’ Conversion Period. In the event that the Other Lenders’
Conversion Period commences prior to the date that the Agent is repaid (whether
in cash or in Common Stock) all amounts (including without limitation, principal
and interest) due to it by Maker under this Note, then Agent shall also be
entitled to the same one (1)-time reset of the Fixed Conversion Price as the
Other Lenders.

 

(c) Mechanics of Conversion.

 



 

(i) Conversion Shares Issuable Upon Conversion of Principal Amount. The number
of Conversion Shares issuable upon a conversion hereunder shall be determined by
the quotient obtained by dividing (x) the outstanding principal amount of this
Note to be converted by (y) the Conversion Price.

 

 

 

 

(ii) Delivery of Certificate Upon Conversion. Not later than three (3) Trading
Days after each Conversion Date (the “Share Delivery Date”), the Maker shall
deliver, or cause to be delivered, to the relevant Lender a certificate or
certificates representing the Conversion Shares which, shall be free of
restrictive legends and trading restrictions (other than those which may then be
required by the SPA representing the number of Conversion Shares being acquired
upon the conversion of this Note), subject to Rule 144 promulgated under the
Securities Act. All certificate or certificates required to be delivered by the
Company under this Section 6(c) shall be delivered electronically through the
Depository Trust Company or another established clearing corporation performing
similar functions. If Rule 144 is unavailable at the time of conversion, then
the certificate evidencing the Conversion Shares shall bear a restrictive legend
in the following form, as appropriate:



  

  6

 



 



 

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE PAYEE), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.”

 

 

 

 

(iii) Failure to Deliver Certificates. If, in the case of any Notice of
Conversion, such certificate or certificates are not delivered to or as directed
by the applicable Lender by the Share Delivery Date, such Lender shall be
entitled to elect by written notice to the Maker at any time on or before its
receipt of such certificate or certificates, to rescind such Conversion, in
which event the Maker shall promptly return to such Lender any original Note
delivered to the Maker and such Lender shall promptly return to the Maker the
Common Stock certificates issued to such Lender pursuant to the rescinded Notice
of Conversion.

 

 

 

 

(iv) Obligation Absolute; Partial Liquidated Damages. The Maker’s obligations to
issue and deliver the Conversion Shares upon conversion of this Note in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the relevenat Lender to enforce the same, any waiver
or consent with respect to any provision hereof, the recovery of any judgment
against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the such Lender or any other Person of any obligation to the Maker or
any violation or alleged violation of law by such lender or any other Person,
and irrespective of any other circumstance which might otherwise limit such
obligation of the Maker to such Lender in connection with the issuance of such
Conversion Shares; provided, however, that such delivery shall not operate as a
waiver by the Maker of any such action the Maker may have against such Lender.
In the event any Lender shall elect to convert any or all of the outstanding
principal amount hereof, the Maker may not refuse conversion based on any claim
that such Lender or anyone associated or affiliated with such Lender has been
engaged in any violation of law, agreement or for any other reason, unless an
injunction from a court, on notice to such Lender, restraining and or enjoining
conversion of all or part of this Note shall have been sought and obtained, and
the Maker posts a surety bond for the benefit of such Lender in the amount of
150% of the outstanding principal amount of this Note, which is subject to the
injunction, which bond shall remain in effect until the completion of
arbitration/litigation of the underlying dispute and the proceeds of which shall
be payable to such Lender to the extent it obtains judgment. In the absence of
such injunction, the Maker shall issue Conversion Shares or, if applicable,
cash, upon a properly noticed conversion. If the Maker fails for any reason to
deliver to the relevant Lender such certificate or certificates pursuant to
Section 6(c)(ii) by the Share Delivery Date, the Maker shall pay to such Lender,
in cash, as liquidated damages and not as a penalty, for each $1,000 of
principal amount being converted, $10 per Trading Day (increasing to $20 per
Trading Day on the fifth (5th) Trading Day after such liquidated damages begin
to accrue) for each Trading Day after such Share Delivery Date until such
certificates are delivered or such Lender rescinds such conversion. Nothing
herein shall limit a Lender’s right to pursue actual damages or declare an Event
of Default pursuant to Section 6 hereof for the Maker’s failure to deliver
Conversion Shares within the period specified herein and such Lender shall have
the right to pursue all remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit the Lender
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law.



  

  7

 



 



 

(v)

Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. In addition to any other rights available to any Lender, if the
Maker fails for any reason to deliver to such Lender such certificate or
certificates by the Share Delivery Date pursuant to Section 6(c)(ii), and if
after such Share Delivery Date such Lender is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or such Lender’s
brokerage firm otherwise purchases, shares of Common Stock to deliver in
satisfaction of a sale by such Lender of the Conversion Shares which such lender
was entitled to receive upon the conversion relating to such Share Delivery Date
(a “Buy-In”), then the Maker shall (A) pay in cash to such lender (in addition
to any other remedies available to or elected by such Lender) the amount, if
any, by which (x) such Lender’s total purchase price (including any brokerage
commissions) for the Common Stock so purchased exceeds (y) the product of (1)
the aggregate number of shares of Common Stock that such Lender was entitled to
receive from the conversion at issue multiplied by (2) the actual sale price at
which the sell order giving rise to such purchase obligation was executed
(including any brokerage commissions) and (B) at the option of such Lender,
either reissue (if surrendered) this Note in a principal amount equal to the
principal amount of the attempted conversion (in which case such conversion
shall be deemed rescinded) or deliver to such Lender the number of shares of
Common Stock that would have been issued if the Maker had timely complied with
its delivery requirements under Section 4(c)(ii). For example, if the relevant
Lender purchases Common Stock having a total purchase price of $11,000 to cover
a Buy-In with respect to an attempted conversion of this Note with respect to
which the actual sale price of the Conversion Shares (including any brokerage
commissions) giving rise to such purchase obligation was a total of $10,000
under clause (A) of the immediately preceding sentence, the Maker shall be
required to pay such Lender $1,000. Such Lender shall provide the Maker written
notice indicating the amounts payable to such Lender in respect of the Buy-In
and, upon request of the Maker, evidence of the amount of such loss. Nothing
herein shall limit a Lender’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Maker’s
failure to timely deliver certificates representing shares of Common Stock upon
conversion of this Note as required pursuant to the terms hereof.

 

 

 

 

(vi)

Reservation of Shares Issuable Upon Conversion. The Maker covenants that,
subject to the terms and conditions set forth in the SPA, it will at all times
reserve and keep available out of its authorized and unissued shares of Common
Stock a number of shares of Common Stock at least equal to the following
formula: 3 x (P/CP), where P equals the outstanding principal amount of this
Note from time to time and CP equals the Conversion Price, whichever is in
effect from time to time, in the name of the Lenders, for the sole purpose of
issuance upon conversion of this Note, free from preemptive rights or any other
actual contingent purchase rights of Persons other than the Lender (and the
other holders of the Notes), not less than such aggregate number of shares of
the Common Stock as shall (subject to the terms and conditions set forth in the
SPA) be issuable (taking into account the adjustments and restrictions as set
forth herein) upon the conversion of the then outstanding principal amount of
this Note. The Maker covenants that all shares of Common Stock that shall be so
issuable shall, upon issue, be duly authorized, validly issued, fully paid and
nonassessable.

 

 

 

 

(vii)

Fractional Shares. No fractional shares or scrip representing fractional shares
shall be issued upon the conversion of this Note. As to any fraction of a share
which the relevant Lender would otherwise be entitled to purchase upon such
conversion, the Maker shall at its election, either pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Conversion Price or round up to the next whole share.

 

 

 

 

(viii)

Transfer Taxes and Expenses. The issuance of certificates for shares of the
Common Stock on conversion of this Note shall be made without charge to the
relevant Lender hereof for any documentary stamp or similar taxes that may be
payable in respect of the issue or delivery of such certificates, provided that,
the Maker shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of such Lender so converted and the Maker
shall not be required to issue or deliver such certificates unless or until the
Person or Persons requesting the issuance thereof shall have paid to the Maker
the amount of such tax or shall have established to the satisfaction of the
Maker that such tax has been paid. The Maker shall pay all Transfer Agent fees
required for same-day processing of any Notice of Conversion.



  



  8

 



 

(d) Lenders’ Conversion Limitations. The Maker shall not effect any conversion
of this Note, and Lender (other than a Lender who is also then currently and/or
officer and director of the Maker) shall not have the right to convert any
portion of this Note, to the extent that after giving effect to the conversion
set forth on the applicable Notice of Conversion, the Lender (together with the
Lender’s Affiliates, and any Persons acting as a group together with the Lender
or any of the Lender’s Affiliates) would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Lender and its Affiliates shall include the number of shares of Common Stock
issuable upon conversion of this Note with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which are
issuable upon (i) conversion of the remaining, unconverted principal amount of
this Note beneficially owned by the Lender or any of its Affiliates and (ii)
exercise or conversion of the unexercised or unconverted portion of any other
securities of the Maker subject to a limitation on conversion or exercise
analogous to the limitation contained herein (including, without limitation, any
other notes or warrants) beneficially owned by the Lender or any of its
Affiliates.  Except as set forth in the preceding sentence, for purposes of this
Section 6(d), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. To the extent that the limitation contained in this Section 6(d)
applies, the determination of whether this Note is convertible (in relation to
other securities owned by the Lender together with any Affiliates) and of which
principal amount of this Note is convertible shall be in the sole discretion of
each Lender, and the submission of a Notice of Conversion shall be deemed to be
the Lender’s determination of whether this Note may be converted (in relation to
other securities owned by the Lender together with any Affiliates) and which
principal amount of this Note is convertible, in each case subject to the
Beneficial Ownership Limitation. To ensure compliance with this restriction, the
Lender will be deemed to represent to the Maker each time it delivers a Notice
of Conversion that such Notice of Conversion has not violated the restrictions
set forth in this paragraph and the Maker shall have no obligation to verify or
confirm the accuracy of such determination. In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 6(d), in determining the number of
outstanding shares of Common Stock, the Lender may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (i) the Maker’s most recent periodic or annual report filed with the
Commission, as the case may be; (ii) a more recent public announcement by the
Maker; or (iii) a more recent written notice by the Maker or the Maker’s
transfer agent setting forth the number of shares of Common Stock outstanding. 
Upon the written or oral request of a Lender, the Maker shall within two (2)
Trading Days confirm orally and in writing to the Lender the number of shares of
Common Stock then outstanding.  In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Maker, including this Note, by the Lender or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Note held by the Lender. The Lender, upon not less than 61 days’ prior
notice to the Maker, may increase or decrease the Beneficial Ownership
Limitation provisions of this Section 6(d), provided that the Beneficial
Ownership Limitation in no event exceeds 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon conversion of this Note held by the Lender and the
Beneficial Ownership Limitation provisions of this Section 6(d) shall continue
to apply. Any such increase or decrease will not be effective until the 61st day
after such notice is delivered to the Maker. The Beneficial Ownership Limitation
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 6(d) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Note. Notwithstanding anything to the contrary
contained in this Section 6(d), the limitations contained in this Section 6(d)
shall not apply to the Other Lenders.

 

  9

 



 

(e) Leak-Out. In the absence of an Event of Default under this Note and subject
to the resale restrictions of Rule 144, the Payee shall be permitted to only
sell an amount of Conversion Shares equal to the greater of ten thousand dollars
($10,000) a day or twenty percent (20%) of the daily volume of the Common Stock
on the previous Trading Day.

 

7. Adjustments; Reorganizations.

 

(a) Adjustment for Stock Splits and Combinations. If the outstanding shares of
Common Stock of the Maker shall be subdivided into a greater number of shares,
or a dividend in Common Stock or other securities of the Maker convertible into
or exchangeable for Common Stock (in which latter event the number of shares of
Common Stock issuable upon the conversion or exchange of such securities shall
be deemed to have been distributed) shall be paid in respect to the Common Stock
of the Maker, the Conversion Price in effect immediately prior to such
subdivision or at the record date of such dividend shall, simultaneously with
the effectiveness of such subdivision or immediately after the record date of
such dividend, be proportionately reduced, and conversely, if outstanding shares
of the Common Stock of the Maker shall be combined into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
shall simultaneously with the effectiveness of such combination, be
proportionately increased. Any adjustment to the Conversion Price under this
Section 7(a) shall become effective at the close of business on the date the
subdivision or combination referred to herein becomes effective.

 

(b) Reorganizations, Mergers, Consolidations or Reclassifications. In the event
of any capital reorganization, any reclassification of the Common Stock of the
Maker (other than a change in par value), or the consolidation or merger of the
Maker with or into another Person (each a “Reorganization”), the Payee shall
thereafter be entitled to receive, and provision shall be made therefor in any
agreement relating to a Reorganization, upon conversion of this Note (or deemed
conversion of this Note in the event that the Reorganization is consummated at
such time as this Note is not otherwise convertible under the terms hereof), the
kind and number of shares of Common Stock or other securities or property
(including cash) of the Maker, or other corporation resulting from or surviving
such Reorganization, to which a holder of the number of shares of the Common
Stock of the Maker which this Note entitled the holder thereof to convert into
immediately prior to such Reorganization would have been entitled to receive
with respect to such Reorganization; and in any such case appropriate adjustment
shall be made in the application of the provisions herein set forth with respect
to the rights and interests thereafter of the Lenders of this Note, to the end
that the provisions set forth herein (including the specified changes and other
adjustments to the Conversion Price) shall thereafter be applicable, as nearly
as reasonably may be, in relation to any shares, other securities or property
thereafter receivable upon conversion of this Note. In the event of a
Reorganization in which the equity securities of the Maker into which this Note
is then convertible are exchangeable for or convertible into securities of
another issuer, the shares of common stock of which are securities registered
under or subject to Section 12 or 15(d) of the Securities Exchange Act of 1934,
as amended, any agreement relating to such Reorganization shall provide for the
assumption of this Note by such issuer, to the extent not previously converted
or redeemed, which Note shall thereafter be convertible into the shares of
common stock of such issuer on the basis set forth in this Section 7(b). The
provisions of this Section 7(b) shall similarly apply to successive
Reorganizations.

 

  10

 



 

(c) No Impairment. The Maker shall not participate in any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action for the purpose of avoiding or seeking
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Maker, but shall at all times in good faith use its
best efforts in carrying out all such action as may be reasonably necessary or
appropriate in order to protect the conversion rights of the Lenders against
dilution or other impairment.

 

(d) Subsequent Equity Sales. If, at any time while this Note is outstanding,
Maker, or any Subsidiary, as applicable, sells or grants any option to purchase
or sells or grants any right to reprice, or otherwise disposes of or issues (or
announces any sale, grant or any option to purchase or other disposition), any
Common Stock or Common Stock Equivalents entitling any Person to acquire shares
of Common Stock at an effective price per share that is lower than the then
Conversion Price (such lower price, the “Base Conversion Price” and such
issuances, collectively, a “Dilutive Issuance”) (if the holder of the Common
Stock or Common Stock Equivalents so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share that is lower
than the Conversion Price, such issuance shall be deemed to have occurred for
less than the Conversion Price on such date of the Dilutive Issuance), then the
Conversion Price shall be reduced to equal the Base Conversion Price. Such
adjustment shall be made whenever such Common Stock or Common Stock Equivalents
are issued. Notwithstanding the foregoing, no adjustment will be made under this
Section 7(d) in respect of an Exempt Issuance. Maker shall notify the Lenders in
writing, no later than the Trading Day following the issuance of any Common
Stock or Common Stock Equivalents subject to Section 7(d), indicating therein
the applicable issuance price, or applicable reset price, exchange price,
conversion price and other pricing terms (such notice, the “Dilutive Issuance
Notice”). For purposes of clarification, whether or not Maker provides a
Dilutive Issuance Notice pursuant to this Section 7(d), upon the occurrence of
any Dilutive Issuance, the Lenders are entitled to receive a number of
Conversion Shares based upon the Base Conversion Price on or after the date of
such Dilutive Issuance, regardless of whether any Lender accurately refers to
the Base Conversion Price in the Notice of Conversion.

 

  11

 



 

8. Guarantee. The Guarantors hereby jointly and severally guarantee to the
Lenders and their respective successors and assigns the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise, including
amounts that would become due but for the operation of the automatic stay under
the Debtor Relief Laws) of the Obligations. The Guarantors hereby further
jointly and severally agree that if the Maker shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise, including amounts
that would become due but for the operation of the automatic stay under the
Debtor Relief Laws) any of the Obligations strictly in accordance with the terms
of any document or agreement evidencing any such Obligations, including in the
amounts, in the currency and at the place expressly agreed to thereunder,
irrespective of and without giving effect to any law, order, decree or
regulation in effect from time to time of the jurisdiction where the Maker, any
Guarantor or any other person obligated on any such Obligations is located, the
Guarantors will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal. The obligations of the Guarantors under this Section
8 are primary, absolute and unconditional, joint and several, irrespective of
the value, genuineness, validity, regularity or enforceability of the
obligations of the Maker under this Note, or any substitution, release or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 8 that the obligations of the Guarantors hereunder shall be absolute and
unconditional, joint and several, under any and all circumstances and shall
apply to any and all Obligations now existing or in the future arising. The
guarantee in this Section 8 is a continuing guarantee and is a guaranty of
payment and not merely of collection, and shall apply to all Obligations
whenever arising.

 

9. Security Grant. As collateral security for the prompt payment in full when
due (whether at stated maturity, by acceleration or otherwise) of all
Obligations, each of the Obligors hereby pledges and grants to Agent, a pari
passu security interest in all of such Obligor’s right, title and interest in
their respective properties, assets and revenues, whether now owned by such
Obligor or hereafter acquired and whether now existing or hereafter coming into
existence (for the avoidance of doubt, all of each Obligor’s respective
properties, assets, revenues, and any other collateral or interests described in
Security Agreement and Intellectual Property Security Agreement, being
collectively referred to herein as the “Collateral”). Such security interests
and Collateral are evidenced in the Security Agreement and the Intellectual
property Security Agreement.

 

  12

 



 

10. Events of Default. “Event of Default” means, wherever used herein, any of
the following events (whatever the reason for such event and whether such event
shall be voluntary or involuntary or effected by operation of law or pursuant to
any judgment, decree or order of any court, or any order, rule or regulation of
any administrative or governmental body):

 

(a) the Maker shall fail (i) to pay any principal amount of the Note, or any
portion thereof when due, or (ii) to pay any interest or any portion thereof or
any other amount hereunder and such failure continues for five (5) calendar days
from the date same becomes due;

 

(b) any Obligor shall fail to perform or observe any term, covenant or agreement
to be performed or observed by it contained in Sections 12 or 13, if such
failure remains uncured for a period of three (3) calendar days;

 

(c) any Obligor shall fail to perform or observe any other covenant or agreement
contained (i) herein (other than a breach by Maker of its obligations to deliver
shares of Common Stock to any Lender upon conversion, which breach is addressed
in clause (r) below) or in any other Transaction Documents, or (ii) any other
material agreement, lease, document or instrument to which the Company or any
Subsidiary is obligated; if such failure remains uncured for a period of three
(3) calendar days;

 

(d) any material representation or warranty of any Obligor made herein or the
other Transaction Documents herewith proves to have been materially incorrect or
untrue when made or reaffirmed;

 

(e) any Obligor (as such term is defined in Rule 1-02(w) of Regulation S-X)
shall be subject to a Bankruptcy Event;

 

(f) the Company does not meet the current public information requirements under
Rule 144 (notwithstanding the foregoing, the Company shall be permitted to file
its Annual Report on Form 10-K for the 2016 fiscal year, its Quarterly Report on
Form 10-Q for the period ended January 31, 2017, and its Quarterly Report on
Form 10-Q for the period ended April 30, 2017, by July 15, 2017, at the latest);

 

(g) (i) failure of any Obligor to pay when due any principal of or interest on
or any other amount payable in respect of one or more items of Indebtedness
(other than Indebtedness under this Note) with an aggregate principal amount of
$1,000,000 or more, in each case beyond the grace or cure period, if any,
provided therefor or (ii) breach or default by any Obligor with respect to any
term of (1) one or more items of Indebtedness in the aggregate principal amounts
referred to in clause (i) above or (2) any loan agreement, mortgage, indenture
or other agreement relating to such Indebtedness, in each case beyond the grace
or cure period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be;

 

  13

 



 

(h) Reserved;

 

(i) there shall have occurred any condition or event that has or is reasonably
likely to have a Material Adverse Effect and such condition or event is not
cured within thirty (30) calendar days after written notice to Maker;

 

(j) any Obligor shall contest the validity or enforceability of any part of this
Note;

 

(k) the Company, within a month of the Effective Date, changes transfer agents
without the written consent of the Holder;

 

(l) any monetary judgment, writ or similar final process shall be entered or
filed against any Obligor or any of their respective properties or other assets
for more than $100,000, and such judgment, writ or similar final process shall
remain unvacated, unbonded or unstayed for a period of thirty (30) calendar
days;

 

(m) the Company shall fail to maintain sufficient reserved shares pursuant to
Section 6(c)(vi) of this Note;

 

(n) Reserved;

 

(o) the Company fails to file with the Commission any required reports under
Section 13 or 15(d) of the Exchange Act such that it is not in compliance with
Rule 144(c)(1) (or Rule 144(i)(2), if applicable), provided that (1) the Company
shall have five (5) Trading Days to cure such failure after the expiration of
the applicable grace period permitted under Rule 12b-25 of the Exchange Act,
further provided that the Maker files a Form 12b-25 for such report)
(notwithstanding the foregoing, the Company shall be permitted to file its
Annual Report on Form 10-K for the 2016 fiscal year, its Quarterly Report on
Form 10-Q for the period ended January 31, 2017, and its Quarterly Report on
Form 10-Q for the period ended April 30, 2017, by July 15, 2017, at the latest);

 

  14

 



 

(p) the Company shall be responsible for the transfer agent’s failure to a
Lender prior to the third (3rd) Trading Day after a Conversion Date pursuant to
Section 4(c) or the Company shall provide at any time notice to the Lender,
including by way of public announcement, of the Company’s intention to not honor
requests for conversions of any Note in accordance with the terms hereof;

 

(q) the Company shall be a party to any Change of Control or Fundamental
Transaction or shall agree to sell or dispose of all or substantially all of its
assets in one transaction or a series of related transactions (whether or not
such sale would constitute a Change of Control Transaction);

 

(r) Maker shall fail for any reason to deliver certificates to a Lender on or
prior to the third (3rd) Trading Day after a Conversion Date pursuant to Section
6(c), or Maker shall provide at any time notice to Lenders, including by way of
public announcement, of the Maker’s intention to not honor requests for
conversions of any Notes in accordance with the terms hereof;

 

(s) the Common Stock shall not be eligible for listing or quotation for trading
on a Trading Market and shall not be eligible to resume listing or quotation for
trading thereon within five (5) Trading Days or the transfer of shares of Common
Stock through the Depository Trust Company System is no longer available or
“chilled”;

 

(t) any Obligor shall: (i) apply for or consent to the appointment of a
receiver, trustee, custodian or liquidator of it or any of its properties; (ii)
admit in writing its inability to pay its debts as they mature; (iii) make a
general assignment for the benefit of creditors; (iv) be adjudicated a bankrupt
or insolvent or be the subject of an order for relief under Title 11 of the
United States Code or any bankruptcy, reorganization, insolvency, readjustment
of debt, dissolution or liquidation law or statute of any other jurisdiction or
foreign country; or (v) file a voluntary petition in bankruptcy, or a petition
or an answer seeking reorganization or an arrangement with creditors or to take
advantage or any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation law or statute, or an answer admitting the material
allegations of a petition filed against it in any proceeding under any such law,
or (vi) take or permit to be taken any action in furtherance of or for the
purpose of effecting any of the foregoing;

 

(u) the occurrence of any levy upon or seizure or attachment of, or any
uninsured loss of or damage to, any property of the Company or any Subsidiary
having an aggregate fair value or repair cost (as the case may be) in excess of
$100,000 individually or in the aggregate, and any such levy, seizure or
attachment shall not be set aside, bonded or discharged within thirty (30) days
after the date thereof; or

 

(v) any of the Obligors shall default on any of its obligations under any
mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced, any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement that (a) involves an
obligation greater than $100,000, whether such indebtedness now exists or shall
hereafter be created, and (b) results in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable.

 

  15

 



 

11. Remedies. Upon the occurrence of any Event of Default, the Obligor shall
within one (1) Business Day deliver written notice thereof via facsimile or
electronic mail (a “Default Notice”) to each Lender. For the avoidance of doubt,
neither the Obligor’s failure to timely deliver a Default Notice nor any
Lender’s failure to become aware of an Event of Default shall effect the date of
occurrence of the Event of Default (e.g., if an Event of Default occurred on
April 15, 2017, and neither the Obligor provided the relevant Default Notice on
the next Business Day nor any Lender’s failure to become aware of such Event of
Default by April 16, 2017, such Event of Default shall still be deemed to occur
on April 15, 2017). Upon the occurrence of any Event of Default specified in
Section 10(e) above, the principal amount of this Note at the Mandatory Default
Amount together with any interest thereon (at the Default Interest Rate), all
fees and all other Obligations (including the Prepayment Premium) shall become
immediately and automatically due and payable, without presentment, demand,
notice, protest or other requirements of any kind (all of which are hereby
expressly waived by the Maker). Following any such demand, the Maker shall
immediately pay to such holder all amounts due and payable with respect to this
Note. If an Event of Default shall have occurred and is continuing the Payee
shall have all of the rights and remedies with respect to the Collateral of a
secured party under the UCC (whether or not the UCC is in effect in the
jurisdiction where the rights and remedies are asserted) and such additional
rights and remedies to which a secured party is entitled under the laws in
effect in any jurisdiction where any rights and remedies hereunder may be
asserted, including the right, to the fullest extent permitted by law, to
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral as if the Payee were the sole and absolute owner thereof (and each
Obligor agrees to take all such action as may be appropriate to give effect to
such right).

 

If the Obligations are accelerated for any reason, including because of default,
sale, transfer or encumbrance (including that by operation of law or otherwise),
the Prepayment Premium will also be automatically due and payable regardless of
whether the Obligations were voluntarily or involuntarily prepaid, repaid, paid,
satisfied, distributed or discharged and shall constitute part of the
Obligations, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s lost profits as a result thereof.  Any
Prepayment Premium shall be presumed to be the liquidated damages sustained by
the Payee as the result of the early termination and the Maker agrees that it is
reasonable under the circumstances currently existing.  THE MAKER EXPRESSLY
WAIVES THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW WHICH PROHIBITS OR
MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM OR DAMAGES IN
CONNECTION WITH ANY SUCH VOLUNTARY OR INVOLUNTARY ACCELERATION OF THIS NOTE, ANY
RESCISSION OF SUCH ACCELERATION, THE EARLIER MATURITY OF THIS NOTE OR THE
COMMENCEMENT OF ANY INSOLVENCY PROCEEDING OR OTHER PROCEEDING PURSUANT TO ANY
DEBTOR RELIEF LAWS, OR PURSUANT TO A PLAN OF REORGANIZATION.  The Maker
expressly agrees that: (A) the Prepayment Premium and any discount on the loan
provided for herein is reasonable and is the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel,
(B) the Prepayment Premium shall be payable notwithstanding the then prevailing
market rates at the time payment is made, (C) there has been a course of conduct
between the Lenders and the Maker giving specific consideration in this
transaction for such agreement to pay the Prepayment Premium and (D) the Maker
shall be estopped hereafter from claiming differently than as agreed to in this
paragraph.  The Maker expressly acknowledges that its agreement to pay the
Prepayment Premium to each lender as herein described is a material inducement
to the Lenders to make the loans under this Note.

 

  16

 



 

12. Obligors’ Representations. Each Obligor represents and warrants to the
Lenders as follows

 

(a) General Representations. It is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has full
power and authority to execute, deliver and perform its obligations under this
Note.  It has duly authorized and taken all other appropriate action for the
execution, delivery and performance of this Note and any other document or
instrument delivered pursuant hereto or in connection herewith and the
consummation of the transactions provided for in this Note.  It has duly
executed and delivered this Note and this Note constitutes its legal, valid and
binding obligation, enforceable in accordance with its terms except as
enforceability thereof may be limited by bankruptcy, insolvency, moratorium and
similar laws and by equitable principles, whether considered at law or in
equity.  Its execution and delivery of this Note, the performance of the
transactions contemplated by this Note and the fulfillment of the terms of this
Note will not (i) conflict with or violate any of its constitutive documents or
its contractual obligations, (ii) conflict with or violate any order, judgment
or decree of governmental authority binding on it, (iii) require any approval of
its equity holders or any approval or consent of any Person under any
contractual obligation of such Obligor, except for such approvals or consents
which will be obtained on or before the date hereof, or (iv) conflict with or
violate any applicable laws, or (v) result in or require the creation or
imposition of any Lien upon any of its properties or assets (other than any
Liens created hereunder).  It has duly obtained, effected or given all
authorizations, consents, licenses, orders or approvals of or registrations or
declarations with any governmental authority or any other Person required in
connection with the execution and delivery of this Note and the performance of
the transactions contemplated by this Note, and such authorizations, consents,
licenses, orders or approvals of or registrations or declarations are in full
force and effect. There has been no increase in salary or other compensation
(cash or otherwise) payable or to become payable to any director, officer,
contractor or advisor of an Obligor. There are no actions, suits or proceedings
by or before any arbitrator or governmental authority pending against or, to the
knowledge of such Obligor, threatened against or affecting any Obligor (A) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (B) that involve this Note
or the transactions contemplated hereby. It is not an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of such Obligor in connection with this Note contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

 

(b) Collateral Representations. It owns the Collateral purported to be owned by
it or otherwise has rights or the power to transfer rights in the Collateral in
which it purports to grant a security interest hereunder and no Lien exists upon
the Collateral other than (i) the security interest created or provided for
herein and (ii) Permitted Liens. The full and correct legal name, type of
organization, jurisdiction of organization and mailing address of each Obligor
are correctly set forth in Schedule 1. Except as set forth in the disclosures in
Item 1 of Part 1 of the Maker’s Annual Report on Form 10-K for the fiscal year
ended October 31, 2015, no Obligor has been known by or used any other legal or
fictitious name or been a party to any merger or consolidation, or acquired all
of the assets of any Person, or acquired any of its property or assets out of
such Obligor’s ordinary course of business. Each Obligor has not (A) within the
period of four (4) months prior to the date hereof, changed its location (as
defined in Section 9-307 of the UCC), or (B) heretofore become a “new debtor”
(as defined in Section 9-102(a)(56) of the UCC) with respect to a currently
effective security agreement previously entered into by any other Person, who is
not an Obligor.

 

  17

 



 

13. Covenants. Each Obligor covenants and agrees as provided in Annex B.

 

14. Reserved.

 

15. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial, Etc. This
Note shall be governed by, and construed in accordance with, the law of the
State of New York. The Obligors and the Payee hereby submit to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York state court sitting in New York City, borough of
Manhattan for the purposes of all legal proceedings arising out of or relating
to this Note or the transactions contemplated hereby. This Note may be executed
in any number of counterparts, each of which, when so executed, shall be deemed
to be an original and all of which, taken together, shall constitute one and the
same Note. Delivery of an executed counterpart of a signature page to this Note
by electronic transmission shall be as effective as delivery of an original
executed counterpart of this Note. This Section 15 shall survive the termination
of this Note. EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF THE PARTIES HERETO IN THE NEGOTIATION,
PERFORMANCE OR ENFORCEMENT HEREOF. Each party hereto acknowledges that this Note
has been negotiated, executed, and delivered in the State of New York and is to
be wholly performed within New York, and each party’s actions in connection with
the negotiation, execution, and delivery of this Note constitutes transacting
business in New York.

 

16. Expenses; Amendments. The Maker shall pay on demand all costs and expenses
of the Payee (i) in connection with the negotiation, preparation,
administration, execution and delivery of this Note and any other agreement in
connection herewith, including filing fees, taxes, assessments, reasonable
attorney’s fees and expenses, (ii) in connection with each amendment,
forbearance, waiver, consent, refinancing, restructuring, reorganization
(including any fees (including attorneys’ fees) and costs incurred by the Payee
for any reason in respect of the bankruptcy of the Maker), enforcement or
attempted enforcement, and any matter related thereto, and in each case
including all reasonable out of pocket expenses of the Payee or the Payee’s
attorneys that are related thereto, and (iii) the reasonable fees and costs of
consultants, appraisers, accountants and the like engaged by the Payee in
respect of the Obligor’s obligations hereunder. The Obligors shall reimburse,
hold harmless and indemnify the Payee and its directors, officer, employees,
advisors agents and affiliates from any and all loss, liability or legal or
other expense with respect to or resulting from this Note, except losses or
damages resulting from Payee’s own gross negligence or willful misconduct. This
Note may not be changed, modified or terminated orally, but only by an agreement
in writing signed by the Obligors and the Payee.

 

  18

 



 

17. Right of Setoff. The Payee and each of its affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Payee or any such
affiliate to or for the credit or the account of any Obligor against any and all
of the obligations of such Obligor now or hereafter existing hereunder to the
Payee or, irrespective of whether or not the Payee shall have made any demand
hereunder and although such obligations of such Obligor may be contingent or
unmatured or are owed to a branch or office of the Payee different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of the Payee and its affiliates hereunder are in addition to other rights
and remedies (including other rights of setoff) that the Payee or its affiliates
may have.

 

18. C-Level Executives’ Salaries. C-Level executives, which shall initially
consist of Albert Mitrani, Ian Bothwell Dr. Bruce Werber, Mari Mitrani, Terrell
Suddarth, and any similarly positioned C-Level executives (e.g., Chief
Technology Officer) that are hired after the date hereof (collectively, the
“Executives” and each an “Executive”) with Payee’s prior written consent (which
such consent shall not be unreasonably withheld), shall be entitled to receive
their monthly base contractual salary. Additionally, the currently hired
Executives may only be compensated based on the pro-rata monthly salary set
forth in the each of the Executives’ respective employment agreements in effect
as of the Effective Date. In the event that the any of the Executives receive
any such amounts, then Payee shall receive a simultaneous repayment equal to
one-third (1/3) of the aggregate amounts paid to the Executives at the
prepayment rates set forth in Section 4. Such repayment shall reduce the
principal amount due specifically to Payee under this Note, and such repayments
shall continue until Payee is repaid all unpaid principal, fees, and accrued and
unpaid interest due to it under this Note. Notwithstanding anything to the
contrary contained in this Section 18, unless waived in writing by Payee, in no
event shall past due salary due to any Executive be paid to such Executive until
all unpaid principal, fees, and accrued and unpaid interest due under this Note
to Payee is paid in full.

 

19. Subsequent Maker Capital Raises. Subject to the Maker’s prohibitions on
future capital raises set forth in the SPA, in the event that the Maker raises
above $500,000 from any other Person(s), all amounts raised above $500,000 shall
be used towards the repayment of the unpaid principal, fees, and accrued and
unpaid interest due to Agent under this Note (with such payments being applied
first to accrued and unpaid interest, then the fees, and then the unpaid
principal).

 

20. Assignments. The Payee may at any time assign all or a portion of its rights
and obligations under this Note without the prior written consent of the
Obligors. From and after the effective date specified in each assignment and
assumption, the assignee thereunder shall be a party to this Note and, to the
extent of the interest assigned by such assignment and assumption, have the
rights and obligations of the Payee under this Note, and the Payee shall, to the
extent of the interest assigned by such assignment and assumption, be released
from its obligations under this Note (and, in the case of an assignment and
assumption covering all of the Payee’s rights and obligations under this Note,
the Payee shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 15 with respect to facts and circumstances occurring
prior to the effective date of such assignment.

 



  19

 



 

21. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any person shall
be construed to include such person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Note in its entirety and not to any particular
provision hereof, (d) all references herein to Sections, Annexes and Schedules
shall be construed to refer to Sections, Annexes and Schedules of this Note and
(e) any reference to any law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, supplemented or otherwise
modified from time to time.

 

22. Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Obligors, which is
absolute and unconditional, to pay the principal of, liquidated damages and
accrued interest, as applicable, on this Note at the time, place, and rate, and
in the coin or currency, herein prescribed. This Note is a direct debt
obligation of the Obligors. This Note ranks paripassu with all other Notes now
or hereafter issued under the terms set forth herein.

 

23. Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Maker shall execute and deliver, in exchange and substitution for
and upon cancellation of a mutilated Note, or in lieu of or in substitution for
a lost, stolen or destroyed Note, a new Note for the principal amount of this
Note so mutilated, lost, stolen or destroyed, but only upon receipt of evidence
of such loss, theft or destruction of such Note, and of the ownership hereof,
reasonably satisfactory to the Maker.

 

24. Failure or Indulgence not Waiver. No failure or delay on the part of the
Payee in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

 

25. Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Maker covenants (to the extent that it may lawfully do
so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Obligors from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this Note, and the Obligors (to the
extent it may lawfully do so) hereby expressly waives all benefits or advantage
of any such law, and covenants that it will not, by resort to any such law,
hinder, delay or impede the execution of any power herein granted to the Payee,
but will suffer and permit the execution of every such as though no such law has
been enacted.

 

  20

 



 

26. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Payee’s right to
pursue actual and consequential damages for any failure by the Obligors to
comply with the terms of this Note. The Obligors covenant to Payee that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Payee and shall not, except as expressly provided
herein, be subject to any other obligation of the Obligors (or the performance
thereof). The Obligors acknowledge that a breach by it of its obligations
hereunder will cause irreparable harm to the Payee and that the remedy at law
for any such breach may be inadequate. The Obligors therefore agrees that, in
the event of any such breach or threatened breach, the Payee shall be entitled,
in addition to all other available remedies, to an injunction restraining any
such breach or any such threatened breach, without the necessity of showing
economic loss and without any bond or other security being required. The
Obligors shall provide all information and documentation to the Payee that is
requested by the Payee to enable the Payee to confirm the Obligors’ compliance
with the terms and conditions of this Note.

 

27. Notices. Any and all notices or other communications or deliveries to be
provided by any Lender hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the Maker, at
the address set forth above, or such other facsimile number or address as the
Maker may specify for such purposes by notice to any lender delivered in
accordance with this Section 27. Any and all notices or other communications or
deliveries to be provided by the Maker hereunder shall be in writing and
delivered personally, by facsimile, or sent by a nationally recognized overnight
courier service addressed to each Lender at the facsimile number or address of
the Lender appearing on the books of the Company, or if no such facsimile number
or address appears on the books of the Maker, at the principal place of business
of such Lender, as set forth in the Purchase Agreement. Any notice or other
communication or deliveries hereunder shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number set forth on the signature pages
attached hereto prior to 12:00 p.m. (New York City time) on any date, (ii) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number set forth on the signature
pages attached hereto on a day that is not a Trading Day or later than 12:00
p.m. (New York City time) on any Trading Day, (iii) the second (2nd) Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service or (iv) upon actual receipt by the party to whom such notice is
required to be given.

 

  21

 



 

28. Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.

 

29. Agent’s Obligations. Notwithstanding anything to the contrary contained
herein or any other Transaction Document, Obligors and Non-Agent Lenders hereby
agree that Agent shall not be liable to the Other Lenders or any other Persons
making a loan to Maker under this Note (and the other Transaction Documents)
after the date hereof (the “Additional Lenders”), for any obligations under this
Note or any other Transaction Documents, and further, that Agent shall not be
liable to Maker for any Tranche Payments due to Maker by the Other Lenders or
the Additional Lenders.

 

30. Indemnification of Agent. Subject to the provisions of this Section 30, the
Other Lenders and the Additional Lenders will indemnify and hold Agent and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls Agent (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, an
“Agent Party” and collectively the “Agent Parties”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Agent Party
may suffer or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Other Lenders
or the Additional Lenders in this Note or in the other Transaction Documents or
(b) any third-party action instituted against the Agent Parties in any capacity,
or any of them or their respective Affiliates, by any stockholder or member of
the Obligators who is not an Affiliate of such Agent Party, with respect to any
of the transactions contemplated by the Transaction Documents (unless such
action is based upon a breach of such Agent Party’s representations, warranties
or covenants under the Transaction Documents or any agreements or understandings
such Agent Party may have with any such stockholder or any violations by such
Agent Party of state or federal securities laws or any conduct by such Agent
Party which constitutes fraud, gross negligence, willful misconduct or
malfeasance). If any action shall be brought against any Agent Party in respect
of which indemnity may be sought pursuant to this Agreement, such Agent Party
shall promptly notify the Other Lenders or Additional Lenders, as applicable, in
writing, and the Other Lenders or Additional Lenders, as applicable, shall have
the right to assume the defense thereof with counsel of its own choosing
reasonably acceptable to the Agent Party. Any Agent Party shall have the right
to employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Agent Party except to the extent that (i) the employment thereof has been
specifically authorized by the Other Lenders or Additional Lenders, as
applicable, in writing, (ii) the Other Lenders or Additional Lenders, as
applicable, have failed after a reasonable period of time to assume such defense
and to employ counsel or (iii) in such action there is, in the reasonable
opinion of counsel, a material conflict on any material issue between the
position of the Other Lenders or Additional Lenders, as applicable, and the
position of such Agent Party, in which case the Other Lenders or Additional
Lenders, as applicable, shall be responsible for the reasonable fees and
expenses of no more than one such separate counsel. The Other Lenders or the
Additional Lenders, as applicable, will not be liable to any Agent Party under
this Agreement (y) for any settlement by an Agent Party effected without the
Other Lenders’ or Additional Lenders’ prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Agent Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Agent Party in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 30 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any Agent
Party against the Other Lenders or Additional Lenders or others and any
liabilities the Other Lenders or Additional Lenders may be subject to pursuant
to law.

 

[Signature pages follow]

 



  22

 



 

IN WITNESS WHEREOF, the Obligors have caused this Note to be executed and
delivered by their duly authorized officers, as of the date and year and at a
place first above written.

 



 

BIOTECH PRODUCTS SERVICES

AND RESEARCH, INC., as the Maker

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ANU LIFE SCIENCES INC., as an Obligor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GENERAL SURGICAL FLORIDA, INC., as an Obligor 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BEYOND CELLS CORP., as an Obligor 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BD SOURCE AND DISTRIBUTION, CORP., as an Obligor 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ETHAN NEW YORK, INC., as an Obligor 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 



 

[Signatures of Obligors continue on next page]

 

  23

 



 



 

MINT ORGANICS, INC., as an Obligor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MINT ORGANICS FLORIDA, Inc., as an Obligor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature page of Agent /Payee and Other Lenders follows]


 

  24

 



 

The undersigned hereby agrees and acknowledges the terms of the foregoing, on
behalf of itself and the Lenders:

  

 



 

AGENT, as the Agent/Payee

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 



  

Consented and agreed to:

 

__________________________________________

IAN BOTHWELL

 

__________________________________________

DR. BRUCE WERBER

 



  25

 



 

Appendix A

 

Lenders as of the Effective Date

 



a.

Agent

b.

Ian Bothwell

c.

Dr. Bruce Werber



 

26

   



  

Annex A

 

Definitions. For the purposes hereof, in addition to the terms defined elsewhere
in this Note, (a) capitalized terms not otherwise defined herein shall have the
meanings set forth in the SPA, and (b) the following terms shall have the
following meanings:

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Equity Interests having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

 

“Applicable Market” means NASDAQ or, if the Maker's Common Stock is not listed
for trading on NASDAQ at the applicable time, the Over-The-Counter Bulletin
Board, if the trading of the Maker’s Common Stock is qualified for quotation
thereon at the applicable time.

 

“Bankruptcy Event” means any of the following events: (a) any Obligor (as such
term is defined in Rule 1-02(w) of Regulation S-X) commences a case or other
proceeding under any bankruptcy, reorganization, arrangement, adjustment of
debt, relief of debtors, dissolution, insolvency or liquidation or similar law
of any jurisdiction relating to the Company or any Subsidiary thereof, (b) there
is commenced against any Obligor any such case or proceeding that is not
dismissed within 60 days after commencement, (c) any Obligor is adjudicated
insolvent or bankrupt or any order of relief or other order approving any such
case or proceeding is entered, (d) any Obligor suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within sixty (60) calendar days after such appointment, (e)
any Obligor makes a general assignment for the benefit of creditors, (f) any
Obligor calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts or (g) any Obligor, by any act or
failure to act, expressly indicates its consent to, approval of or acquiescence
in any of the foregoing or takes any corporate or other action for the purpose
of effecting any of the foregoing.

 

“Cash” means money, currency or a credit balance in any demand or deposit
account.

 

“Change of Control” means any person or “group” (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act as in effect on the date hereof, but
excluding any employee benefit plan of such person and its subsidiaries and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) shall have acquired beneficial ownership (within
the meaning of Rules 13d-3 and 13d-5 of the Exchange Act as in effect on the
Closing Date) of Equity Interests of the Maker representing more than 50% of the
voting interests represented by the issued and outstanding Equity Interests of
the Maker (determined on a fully diluted basis but not giving effect to
contingent voting rights that have not yet vested).

 

  27

 



 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Controlled Account” means a deposit account maintained by any Obligor at a
banking institution that is subject to a deposit account control agreement in
favor of Payee.

 

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Note in accordance with the terms hereof.

 

“Debtor Relief Law” means the Bankruptcy Reform Act of 1978, codified as 11
U.S.C. §§101 et seq, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Maker pursuant to any stock or option
plan for 10,000,000 shares of Common Stock duly adopted for such purpose, by a
majority of the members of the Board of Directors and stockholders of the Maker,
(b) securities upon the exercise or exchange of or conversion of any Securities
issued hereunder, (c) with Payee’s prior written consent, securities issued
pursuant to acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Maker, provided that any such issuance shall only
be to a Person (or to the equityholders of a Person) which is, itself or through
its subsidiaries, an operating company, but shall not include a transaction in
which the Maker is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities, (d)
shares of Common Stock or Common Stock Equivalents issued to the national
director of sales, and (e) securities of Mint Organics, Inc., a Florida
corporation.

 

“Fundamental Transaction” means a stock or share purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than fifty percent (50%) of the outstanding
shares of Common Stock (not including any shares of Common Stock held by the
other Person or other Persons making or party to, or associated or affiliated
with the other Persons making or party to, such stock or share purchase
agreement or other business combination).

 

  28

 



 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Guarantors” means each of the signatories hereto other than the Maker and each
person that has executed a joinder to this Note pursuant to clause (g) of Annex
B, in the form attached hereto as Annex C.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all guarantees by such Person of Indebtedness of others,
(h) all capital lease obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers' acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Intellectual Property Security Agreement” means that certain Intellectual
Property Security Agreement, dated as of the Effective Date, by and between the
Maker, its Subsidiaries, and the Agent.

 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Equity Interests, any purchase option, call or similar right
of a third party with respect to such Equity Interests.

 

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets or condition (financial or otherwise) of the Maker and its Subsidiaries
taken as a whole, (ii) the ability of any Obligor to fully and timely perform
its Obligations, (iii) the legality, validity, binding effect or enforceability
against an Obligor of this Note, or (iv) the rights, remedies and benefits
available to, or conferred upon, the Payee under this Note.

 

  29

 



 

“Material Agreement” means each of those agreements of Payee’s which, if
terminated, would have a Material Adverse Effect on this Note, the SPA, or any
other agreement by and between the Maker and the Payee and Lenders, as set forth
on Schedule 2, attached hereto.

 

“Mandatory Default Amount” means the payment of 140% of the principal amount of
this Note and accrued and unpaid interest hereon, in addition to the payment of
all other amounts, costs, expenses and liquidated damages due in respect of this
Note

 

“NASDAQ” means the market tier of The National Association of Securities Dealers
Automated Quotation System, referred to as the NASDAQ National Capital Market.

 

“Obligations” means, collectively, (a) in the case of the Maker, all obligations
of the Maker under this Note to pay principal, fees and interest (including
default interest and the Prepayment Premium) on this Note and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing by the Maker to the Payee, and (b) in the case of the
Guarantors, all obligations of the Guarantors in respect of its guarantee under
Section 8 and all other obligations of the Guarantors under this Note and (c) in
the case of each of the foregoing, including all interest thereon and expenses
related thereto, including any interest or expenses accruing or arising after
the commencement of any case under any Debtor Relief Law (whether or not such
interest or expenses are enforceable, allowed or allowable as a claim in whole
or in part in such case).

 

“Obligors” means the Maker and the Guarantors.

 

“Permitted Investments” means (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the
United States (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States), in each case maturing
within one year from the date of acquisition thereof and (b) investments in
certificates of deposit, banker’s acceptances and time deposits maturing within
180 days from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States or
any State thereof which has a combined capital and surplus and undivided profits
of not less than $500,000,000.

 

“Permitted Liens” means, with respect to any person: (a) Liens arising by
operation of law which were incurred in the ordinary course of business,
carriers’, warehousemen’s and mechanics’ Liens and other similar Liens arising
in the ordinary course of business, and which (i) do not in the aggregate
materially detract from the value of the property subject thereto or materially
impair the use thereof in the operations of the business of such person or (ii)
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing the forfeiture or sale of the property subject to
such Liens and for which adequate reserves have been made if required in
accordance with generally accepted accounting principles; (b) pledges or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other similar social security
legislation; (c) Liens securing taxes, assessments and other governmental
charges, the payment of which is not yet due or is being contested in good faith
by appropriate proceedings promptly initiated and diligently conducted and for
which such reserve or other appropriate provisions, if any, as shall be required
by generally accepted accounting principles shall have been made; (d) Liens
arising from prior transactions between any Lender(s) and the Maker and (e)
Liens securing any extension, renewal, replacement or refinancing of an
indebtedness secured by a Lien permitted by this Note.

 

  30

 



 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governmental authorities.

 

“Prepayment Notice” shall have the meaning set forth in Section 4 hereof.

 

“Prepayment Premium” means any additional amounts and fees above the principal
amount to be paid pursuant to Section 4.

 

“Proposal” means the following proposal: the issuance to the Payee for and on
behalf the Lenders of the shares of Common Stock of the Maker issuable upon
conversion of this Note, pursuant to all applicable rules under NASDAQ’s listing
rules.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any of the
Obligors or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.

 

“Reorganization” shall have the meaning set forth in Section 7(b) hereof.

 

“SEC” means the Securities and Exchange Commission of the United States.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Security Agreement” means that certain Security Agreement, dated as of the
Effective Date, by and between the Maker, its Subsidiaries, and the Agent.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

 

  31

 



 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing). “VWAP” means, for any date, the price
determined by the first of the following clauses that applies: (a) if the Common
Stock is then listed or quoted on a Trading Market, the daily volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the Trading Market on which the Common Stock is then listed or quoted as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:02 p.m. (New York City time)), (b)  if the OTC Bulletin Board is not
a Trading Market, the volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the OTC Bulletin Board, (c) if the
Common Stock is not then listed or quoted for trading on the OTC Bulletin Board
and if prices for the Common Stock are then reported in the “Pink Sheets”
published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (d) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Lenders of a majority in interest of the
Securities then outstanding and reasonably acceptable to the Maker, the fees and
expenses of which shall be paid by the Maker.

  



  32

 



 

Annex B

 

Each Obligor covenants and agrees as follows:

 

(a) Indebtedness. The Maker will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:

 

(i) Indebtedness created hereunder;

 

(ii) Indebtedness of any Obligor to any other Obligor;

 

(iii) Any existing indebtedness incurred prior to Effective Date, including debt
to Michael Hunsucker and Craigstone.

 

(iii) secured or unsecured Indebtedness in the ordinary course; and

 

(iv) other secured or unsecured Indebtedness, not in the ordinary course, in an
aggregate principal amount not exceeding $25,000 at any time outstanding.

 

(b) Liens. The Maker will not, and will not permit any Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except Permitted
Liens.

 

(c) Fundamental Changes. The Maker will not, and will not permit any Subsidiary
to, merge into or consolidate with any other Person (other than an Obligor), or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or any substantial part of its assets (other than to an
Obligor), or all or substantially all of the stock of any of its Subsidiaries
(in each case, whether now owned or hereafter acquired), or liquidate or
dissolve.

 

(d) Investments, Loans, Advances, Guarantees and Acquisitions. The Maker will
not, and will not permit any of its Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not an Obligor prior
to such merger) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit,
except Permitted Investments and investments by the Maker existing on the date
hereof in the capital stock of its Subsidiaries.

 

(e) Restricted Payments. The Maker will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests.

 

  33

 



 

(f) Transactions with Affiliates. The Maker will not, and will not permit any of
its Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
in the ordinary course of business at prices and on terms and conditions not
less favorable to the Maker or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties and transactions between or
among the Maker and its Subsidiaries not involving any other Affiliate.

 

(g) The Maker shall cause each Subsidiary to become a Guarantor and Obligor
under this Note by executing and delivering to the Payee a joinder to this Note
in the form contained in Annex C. Each Obligor shall promptly from time to time
give, execute, deliver, file, record, authorize or obtain all such financing
statements, continuation statements, notices, instruments, documents, agreements
or consents or other papers as may be necessary or, in the judgment of the
Payee, desirable to create, preserve, perfect, maintain the perfection of or
validate the security interest granted pursuant hereto or to enable the Payee to
exercise and enforce its rights hereunder with respect to such security
interest. No Obligor shall (A)  file or suffer to be on file, or authorize or
permit to be filed or to be on file, in any jurisdiction, any financing
statement or like instrument with respect to any of the Collateral in which the
Payee is not named as the sole secured party or (B) cause or permit any Person
other than the Payee to have “control” (as defined in Section 9-104, 9-105,
9-106 or 9-107 of the UCC) of any deposit account or investment property
constituting part of the Collateral. Notwithstanding the foregoing, Mint
Organics, Inc., a Florida corporation, and Mint Organics Florida, Inc., a
Florida corporation, may with Payee’s prior written consent (which shall not be
unreasonably withheld), (A) file or suffer to be on file, or authorize or permit
to be filed or to be on file, in any jurisdiction, any financing statement or
like instrument with respect to any of the Collateral that is directly related
to Mint Organics, Inc. and Mint Organics Florida, Inc., in which the Payee is
not named as the sole secured party or (B) cause or permit any Person other than
the Payee to have “control” (as defined in Section 9-104, 9-105, 9-106 or 9-107
of the UCC) of any deposit account or investment property constituting part of
the Collateral that is directly related to Mint Organics, Inc. and Mint Organics
Florida, Inc.

 

(h) If an Event of Default shall have occurred and be continuing, all dividends
and other distributions on any pledged shares shall be paid directly to the
Payee and retained by it as part of the Collateral. Each Obligor hereby
expressly authorizes and instructs each issuer of any pledged shares pledged
hereunder to (A) comply with any instruction received by it from the Payee that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Note, without any other or
further instructions from such Obligor, and (B) pay any dividend or other
payment with respect to any pledged shares directly to the Payee. Without
limiting any rights or powers granted by this Note to the Payee while no Event
of Default has occurred and is continuing, upon the occurrence and during the
continuance of any Event of Default, the Payee is hereby appointed the
attorney-in-fact of each Obligor for the purpose of carrying out the provisions
of this Note and taking any action and executing any instruments that the Payee
may deem necessary or advisable to accomplish the purposes, which appointment as
attorney-in-fact is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, so long as the Payee shall be entitled under
this Note to make collections in respect of the Collateral, the Payee shall have
the right and power to receive, endorse and collect all checks made payable to
the order of any Obligor representing any dividend, payment or other
distribution in respect of the Collateral or any part thereof and to give full
discharge for the same.

 

  34

 



 

(i) Cash Management/Deposit Account Control Agreement. At Payee’s option, it may
require any Obligor at any time to use its best efforts to have all Cash of such
Obligor and/or any deposit accounts maintained by such Obligor, be maintained at
all times in a Controlled Account and subject to a deposit account control
agreement.

 

(j) UCC Filings. The Maker shall promptly, and in any event within fifteen (15)
Business Days after the date hereof, cause to be terminated any UCC filing not
permitted hereunder.

 

(k) Reserved.

 

(l) Hedge Agreements. No Obligor shall enter into any hedge agreement, interest
rate swap, cap, collar or floor agreement, or other interest rate management
device with any Person in connection with any Indebtedness of such Obligor.

 

(m) Contracts. No Obligor shall enter into any contract after the date hereof
out of such Obligor’s ordinary course of business, or extend any contract
existing as of the date hereof out of such Obligor’s ordinary course of
business, having a value in excess of Twenty-Five Thousand Dollars ($25,000)
without the prior written consent of Payee, which consent shall not be
unreasonably withheld.

 

(n) Employment Matters. No Obligor shall create a new C-Level executive position
or hire a new C-level executive employee; provided that, in consultation with,
and with the consent of, the Payee, an Obligor may fill a C-Level executive
position that becomes vacant after the date hereof. No Obligor shall increase
the salary or other compensation (cash or otherwise) payable or to become
payable to any director, officer, contractor, advisor, or C-Level executive of
an Obligor beyond the respective amounts paid to such individuals as of the date
hereof. Notwithstanding the foregoing, Maker shall be entitled to hire a Chief
Technology Officer on terms and conditions substantially similar to the
employment agreement of Mari Mitrani.

 

(o) Material Agreements. No Obligor shall amend or terminate a Material
Agreement without the Payee’s prior written consent.

 



  35

 



 

Annex C

 

Form of Joinder to Note

 

By execution and delivery of this Joinder to 10% Senior Secured Convertible
Promissory Note and Guarantee, dated March 29, 2017, the undersigned
acknowledges that it has received and reviewed a copy of that certain 10%
Original Issue Discount Convertible Secured Promissory Note and Guarantee, due
March 29, 2018 (the “Note”), issued by Biotech Products Services and Research,
Inc., a Nevada corporation, as the maker, to Agent, as payee/agent for the
Lenders (as defined in the Note) under the Note. [Guarantor/Obligor] hereby
joins in and agrees to be bound by the terms and conditions of the Note as a
guarantor/obligor.

 



 

Assignee:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 







Acknowledged and Accepted:

 

 

 

 

Maker:

 

 

 

 

BIOTECH PRODUCTS SERVICES AND RESEARCH, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Agent/Payee:

 

 

 

AGENT

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 



  36

 



 

EXHIBIT A

 

Schedule of Tranches

 



Lender

 

First Tranche Subscription Amount (Upon Execution)

 

 

Second Tranche

Subscription Amount

 

 

Total

First Tranche through Second Tranche Subscription Amounts

 

 

 

 

 

 

 

 

 

 

 

Agent

 

$ 175,000

 

 

$ 125,000

 

 

$ 300,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dr. Bruce Werber

 

$ 150,000 *

 

$ 0

 

 

$ 150,000 *

 

 

 

 

 

 

 

 

 

 

 

 

 

Ian Bothwell

 

$ 150,000 *

 

$ 0

 

 

$ 150,000 *

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$ 475,000

 

 

$ 125,000

 

 

$ 600,000 *



_________

* Includes the rollover described in Section 1(b).


 

  37

 



 

EXHIBIT B

 

Notice of Conversion

 

The undersigned hereby elects to convert principal under the 10% ORIGINAL ISSUE
DISCOUNT CONVERTIBLE SECURED PROMISSORY NOTE due March 29, 2018 of Biotech
Products Services and Research, Inc., (the “Maker”), into shares of common stock
(the “Common Stock”), of the Maker according to the conditions hereof, as of the
date written below. If shares of Common Stock are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Maker in accordance therewith. No fee
will be charged to the holder for any conversion, except for such transfer
taxes, if any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 6 of this Note, as determined in accordance
with Section 13(d) of the Exchange Act.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:

  



 

Date to Effect Conversion:

 

 

 

 

 

 

 

 

Principal Amount of Note to be Converted:

 

 

 

 

 

 

 

 

Number of shares of Common Stock to be issued:

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

DWAC Instructions:

 

 

 

 

 

 

 

 

Broker No:     _____________________________

 

 

 

 

 

 

 

 

Account No: _____________________________

 



 



  38

 



 

SCHEDULE 1

 

Obligors

 

Biotech Products Services and Research, Inc., a Nevada corporation

Anu Life Sciences Inc., a Florida corporation

General Surgical Florida, Inc., a Florida Corporation

Beyond Cells Corp., a Florida corporation

BD Source and Distribution, Corp., a Florida corporation

Ethan New York, Inc., a New York Corporation

Mint Organics, Inc., a Florida corporation

Mint Organics Florida, Inc., a Florida corporation

  

  39

 



 

SCHEDULE 2

 

Material Agreements

 

 

 

 

 



 

40

 

